DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Michael Messina, Reg. No. 33,424.

Claims 2, 4, and 8 are canceled 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  The closest prior art of record is Schuck (US 5,243,821), Rhoades (US 5,590,535), and Takano (US 2015/0153005).  The amendments and remarks of April 19, 2021 are persuasive.  The claim limitations defining the control of the valve in the gasification path and the valve in the gas delivery path to reduce the suction pressure of the compressor and also increase the amount of liquid hydrogen delivered through the gas delivery path, in the context of the present application and all of the other limitations of the claim, distinguish over the prior art of record.  The distinguishing subject matter is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799